r` ., " l' 1
L!.\ .‘"i..\

IN THE UNITED sTATEs DIsT`RICT CoURT
FoR THE DISTRICT oF MARYLANPj ¢:;; i¢= 153

¢.. i) il"*‘

EVANs 1HENACH0R, * ` 'i
Plaintiff, =1= NV _.:: .{\ iv .

. ., i_.¢,,~,-M---f~"'-" "'
v. - ` * Civii Action NO. ELH-13-3342
JUDGE J. FREDERICK PRICE, *
JUDGE THoMAs G. Ross, and
ran sTATE 0F MARYLAND, t *
Defendants. *

* >1= *
MEMORANDUM

Evans Ihenachor, Who is self-represented, filed a civil rights action on October 29, 2018,
against Judge J. Frederick Price, Judge Thomas G, Ross, and the State of Maryland. ECF l. The
complaint seeks monetary damages against the defendants due to their alleged violation of
plaintiffs due process and equal protection rights, Title VI of The Civil Rights Act of 1964, The
Safe Streets Act, the Fifth and Fourteenth Amendments to the United States Constitution, and
Maryland state law. Id. Plaintiff also alleges that defendants’ actions amounted to fraud and
negligence. Id. Specifically, plaintiff claims that Judge Price failed to adhere to Maryland state
law in making determinations in plaintiff s child custody case. See id.- at 16. Further, he contends
that Judge Ross violated his due process rights by failing to recuse himself from the custody
proceedings, in Which Judge Ross’s Wife entered her appearance as plaintist opposing counsel.
For the reasons stated below, the complaint must be dismissed

Under 42 U.S.C. § 1983, a plaintiff may file suit against any person Who, acting under
color of state laW, “subjects, or causes to be subjected, any citizen of the United States or other
person Within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws” of the United States. 42 U.S.C. § 1983. Section 1983 “is

not itself a source of substantive rights, but merely provides ‘a method for vindicating federal
rights elsewhere conferred.”’ Albrr`ghr v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v.
McCoi'lan, 443 U.S. 137, 144 n.3 (1979)); see Wahi v. Charleston Area Med. Cfr., 562 F.3d 599,
615 (4th Cir. 2009).

Under the Eleventh Amendment to the United States Constitution, a state, its agencies and
departments are immune from citizen suits in federal court absent state consent or Congressional
action. See Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Claims
against state employees acting in their official capacities are also subject to Eleventh Amendment
immunity because a suit against the state actor is tantamount to a suit against the state itself.
Brandon v. Holt, 469 U.S. 464, 471-72 (1985). The State of Maryland has not waived such
immunity for claims brought pursuant to § 1933. Therefore, Judge Price and Judge Ross are
immune from suit for actions taken in their official capacities, and the suit shall be dismissed as to
the State of Maryland.

As to actions taken in their individual capacities, Judges Price and Ross are Maryland state
judges who plaintiff has sued for decisions made in their capacity as judges. This cause of action
cannot be maintained because it is prohibited by the doctrine of judicial immunity. See Forresrer
v. Wh:'le, 484 U.S. 219, 226-27 (1988) (“If judges were personally liable for erroneous decisions,
the resulting avalanche of suits, most of them frivolous but vexatious, would provide powerful
incentives for judges to avoid rendering decisions likely to provoke such suits.”).

The doctrine of judicial immunity shields judges from monetary claims against them in
both their official and individual capacities Mz'reles v. Waco, 502 U.S. 9, 9-10 (1991) (per

curiam). Judicial immunity is an absolute immunity; it does not merely protect a defendant from

assessment of damages, but also protects a judge from damages suits entirely. Id. at 1 l. Moreover,
“judges of courts of superior or general jurisdiction are not liable to civil actions for their judicial
acts, even when such acts are in excess of their jurisdiction, and are alleged to have been done
maliciously or corruptly.” Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); see Dean v. Shirer,
547 F.2d 227, 231 (4th Cir. 1976) (stating that a judge may not be attacked for exercising judicial
authority even if done improperly).

In Fl`erson v. Ray, 386 U.S. 547 (1967), the United States Supreme Court granted certiorari
to consider whether a judge was liable for damages under 42 U.S.C. § 1983 for an unconstitutional
conviction. The Court explained the rationale for judicial immunity, id. at 553-54:

Few doctrines were more solidly established at common law than the immunity of

judges from liability for damages for acts committed Within their judicial

jurisdiction This immunity applies even When the judge is accused of acting
maliciously and corruptly, and it “is not for the protection or benefit of a malicious

or corrupt judge, but for the benefit of the public, whose interest it is that the judges

should be at liberty to exercise their functions with independence and without fear

` of consequences”... lt is a judge’s duty to decide all cases within his jurisdiction

that are brought before him, including controversial cases that arouse the most

intense feelings in the litigants His errors may be corrected on appeal, but he

should not have to fear that unsatisfied litigants may hound him with litigation
charging malice or corruption. lmposing such a burden on judges would contribute

not to principled and fearless decision-making but to intimidation

The bar of absolute judicial immunity may be overcome in two limited sets of
circurnstances: (l) “for nonjudicial actions, r`.e., actions not taken in the judge’s judicial capacity”;
and (2) “for actions, though judicial in nature, taken in the complete absence of all jurisdiction.”
Mireles, 502 U.S. at 11-12 (citing Forresrer, 484 U.S. at 227-29). A judge acts in a judicial
capacity when the function is one “norrnally performed by a judge” and when the parties “dealt
With the judge in his judicial capacity.” Stump, 435 U.S. at 362. The “relevant inquiry is the

‘nature’ and ‘function’ of the act, not the ‘act itself.”’ Mireles, 502 U.S. at 12-13 (citing Slump,

3

435 U.S. at 362). Courts thus look to an “act’s relation to a general function normally performed
by a judge,” to determine whether the act was judicial. Id. at 13.

Neither exception applies here. Plaintiff’s claims stem from the fact that Judges Price and
Ross presided over his custody case in state court. Ruling on a pending case over which they had
jurisdiction is precisely the type of judicial action covered by judicial immunity Plaintif`f provides
no grounds to defeat the judicial immunity that applies to the defendants’ determinations in his
state court case. -

Moreover, it appears that plaintiff previously filed a similar action against the State of
Maryland and Judge Price in Ihenachor v. State ofMaryland er al., Civil Action No. RDB-17-
3134. ln that case, this court dismissed plaintiff" s complaint for lack of subject matter jurisdiction
and because defendants were entitled to immunity Thus, to the extent plaintiff now raises the
same claims against the State of Maryland and Judge Price, those claims are barred by the doctrine
of resjudr'cara. Pueschel v. United States, 369 F.3d 345, 354 (4th Cir. 2004) (stating that a final
judgment on the merits in an earlier decision precludes the parties from relitigating issues that were d
raised or could have been raised during that action). Although res judicata must ordinarily be
pleaded as an affirmative defense, a court may raise the defense on its own motion if it is “on
notice that it has previously decided the issue presented.” Arz'zona v. California, 530 U.S. 392,
412 (2000); accord Clodfelter v. Republic OfSudan, 720 F.3d 199, 208-10 (4th Cir, 2013); Erili`ne
Co. S.A. v. Johnson, 440 F.3d 648, 655 (4th Cir. 2006).

An Order follows.

Date: March 28, 2019 /s/

Ellen L. Hollander
United States District Judge

